[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 25, 2008
                              No. 08-10692                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 07-00218-CR-J-32-HTS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DIJON RENARD JASMIN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 25, 2008)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Dijon Renard Jasmin appeals his 180-month sentence for possession of a
firearm by a convicted felon. Jasmin’s sole contention is that in finding he

qualified as an armed career criminal under 18 U.S.C. § 924(e) and U.S.S.G. §

4B1.4, the district court violated his Sixth Amendment rights by considering prior

convictions that were neither admitted by him nor found by a jury. Jasmin

concedes that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219,

140 L.Ed.2d 350 (1998), forecloses his challenge. He argues, however, that later

Supreme Court decisions seem to have called into question the holding in

Almendarez-Torres and raises his objection in order to preserve it for further

review in the event that the Supreme Court overrules Almendarez-Torres.

      The objection is duly noted and preserved in case the Supreme Court

changes the law in the future. In the meantime, we have to follow the law on this

issue as it is. United States v. Camacho-Ibarquen, 410 F.3d 1307, 1316 n.3 (11th

Cir. 2005); United States v. Shelton, 400 F.3d 1325, 1329 (11th Cir. 2005); see

also Hohn v. United States, 524 U.S. 236, 252-53, 188 S.Ct. 1969, 1978 (1998)

(instructing that Supreme Court “decisions remain binding precedent until [it]

see[s] fit to reconsider them, regardless of whether subsequent cases have raised

doubts about their continuing vitality”).

      AFFIRMED.




                                            2